                                            Case 3:20-cv-01250-SI Document 12 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TORIANO GERMAINE HUDSON,                          Case No. 20-cv-01250-SI
                                   8                    Plaintiff,
                                                                                           ORDER
                                   9             v.
                                                                                           Re: Dkt. No. 9
                                  10     ROBERT NEUSCHMID,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 24, 2020, this case was transferred to the United States District Court for the

                                  14   Eastern District of California where it became Hudson v. Neuschmid, E. D. Cal. Case No. 2:20-cv-

                                  15   00483-JDP. Plaintiff thereafter filed several documents in the Eastern District case but also

                                  16   continued to file documents in the Northern District case. For example, plaintiff filed an in forma

                                  17   pauperis application in the Eastern District and in this court. The in forma pauperis application at

                                  18   Docket No. 9 is DISMISSED because it was filed in the wrong court.

                                  19          Plaintiff is now cautioned not to file any more documents in this court for Case No. 20-1250

                                  20   SI because that case was closed in the Northern District of California when the case was transferred

                                  21   to the Eastern District of California. All further filings by plaintiff must be filed in the Eastern

                                  22   District of California in Hudson v. Neuschmid, E. D. Cal. Case No. 2:20-cv-00483-JDP.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 29, 2020

                                  25                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27

                                  28
